Citation Nr: 1505080	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to cervical spine disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Sister




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2012; a transcript of the hearing is associated with the claims file.  These matters were previously before the Board in November 2013 and July 2014 when they were remanded for further development.  


FINDINGS OF FACT

1.  The Veteran was shown to have cervical spine scoliosis in service; which disability has not been demonstrated post service.  

2.  The Veteran currently diagnosed cervical spine disability, osteoarthritis with central spinal stenosis, was not shown in service or for many years after service, and a medical opinion found it to be due to normal wear and tear over the years.  

3.  A lumbar spine disability was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is related to an event, injury, or disease in service.  



CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).  

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in June 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Board notes that the Veteran testified at the May 2012 Travel Board hearing that there were no available pertinent treatment records.  The Veteran had VA examinations in November 2013 and addendum opinions in December 2013 and September 2014.  For reasons discussed below, the Board finds that the examination with addendum opinions are adequate for the purpose of deciding the claims on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

In addition, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.3103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board notes that the original testimony of the Veteran was not recorded due to a computer malfunction.  However, his representative was able to make another presentation in support of the Veteran's claim, noting prior testimony made by the Veteran and by his sister.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).   

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Cervical Spine Disability

The Veteran contends that service connection is warranted for a cervical spine disability.  He reported that while going through an obstacle course during basic training, in the process of coming down a wall, another soldier above him who weighed over 300 pounds lost his grip and landed on him, injuring his neck and his back.  See May 2012 Travel Board hearing.  

The Veteran's service treatment records include an August 1972 pre-enlistment report of medical examination that found the neck and spine were normal on clinical evaluation.  On report of medical history, the Veteran complained of having or having had recurrent back pain as a result of a car accident two months earlier, as well as a skull fracture two years prior.  In November 1972, he was seen for a complaint for a neck pain; physical examination was negative.  In January 1973, he complained of chronic neck pain, and it was noted that he had old trauma to the area.  Orthopedic consultation revealed slight scoliosis of the cervical spine; the impression was cervical spasm, and the plan included a cervical collar.  X-rays of the cervical spine revealed scoliosis, noted to be unchanged since October 1972.  On January 1973 medical board report of medical examination, the spine was normal on clinical evaluation, although the medical board report of medical history showed the Veteran complained of having trouble with his neck.  [The medical reasons for the Veteran's service discharge were unrelated to orthopedic issues.]

In October 1975 correspondence, the Veteran stated he had occasional stiffness or immobility of the neck.  He indicated that it began after an automobile accident in 1969, and that during training in service, he injured his neck again in November 1972, causing the recurrence of his previous cured neck condition.  October 1975 VA Form 21-526.  

Available post-service evidence includes March 2012 cervical spine MRI that revealed moderate multilevel cervical spondylosis with levels of mild central canal stenosis at C5-C6 and moderate to severe neural foraminal narrowing at multiple levels, most prominent at C5-C6 and C6-C7.  

On November 2013 VA examination, the Veteran denied having a back problem prior to service or prior to the above-noted injury when an overweight Veteran fell on top of him and injured his neck and back.  The examiner opined that the scoliosis mentioned on x-rays in service was actually neck muscle spasm causing curving of his neck, most likely related to the motor vehicle accident prior to service.  The examiner noted that there was no evidence of an injury to the neck in the Veteran's service treatment records.  The examiner also noted that there was no evidence showing an ongoing (i.e., chronic) problem with his neck in the post-service evidence of record, as the records note complaints regarding the back.  No scoliosis was currently present, and it was noted a person can have reverse curvature of the neck due to muscle spasm that usually goes away after the spasm stops.  The diagnosis was osteoarthritis of the neck with central spinal stenosis at C5-C7.  

In a September 2014 VA examination addendum opinion, it was opined that the diagnosis of osteoarthritis of the neck with central spinal stenosis at C5-C7 was due to normal and wear and tear over the years.  The examiner indicated that if this were related to service, there would have ongoing problems prior to his presentation to VA, which problems were not seen.   

A cervical spine disability was not noted when the Veteran was examined for service enlistment.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Significantly, however, the diagnosis for the Veteran's neck complaints at the time was scoliosis, which has not been subsequently diagnosed.  Given the current absence of that condition, there is no basis for awarding service connection for it.  

The cervical spine disability the Veteran does have is osteoarthritis with spinal stenosis.  As to this disability, there is no evidence that it was manifested in service or in the initial year following the Veteran's discharge from active duty, or indeed, for many years thereafter.  Significantly, there is no competent evidence in the record to suggest that it may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's osteoarthritis of the cervical spine is or may be related to the Veteran's service, and the Veteran has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's cervical spine osteoarthritis and his active service is a question that is beyond lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Indeed, the September 2014 VA examiner opined that the osteoarthritis of the cervical spine was due to normal wear and tear over the years.  As there is no competent evidence to the contrary, the Board finds this opinion to be persuasive.  

The weight of the competent medical evidence demonstrates that the Veteran's osteoarthritis of the cervical spine began many years after his active service, and was not caused by any incident of service.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

To the extent the Veteran alleges, and his sister has testified, that he was not involved in a motor vehicle accident prior to service, or suffer an injury to his neck prior to service, the Board finds such statements not credible, because they are inconsistent with the notes recorded contemporaneously with the time of the Veteran's service, and his report to VA in the 1970's.  See Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Thus, the Board finds the Veteran's contentions in this regard are not probative.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Lumbar Spine Disability

As noted above, the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a cervical spine disability has been denied.  Accordingly, to the extent the Veteran claims that his lumbar spine disability is secondary to his cervical spine disability, there is legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disability that he alleges caused the claimed disability.  Therefore, with respect to the claim of service connection for a lumbar spine disability on a secondary service connection theory, application of the law to the facts is dispositive, and the appeal is denied because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Veteran also contends that his lumbar spine disability is related directly to service.  Similar to his claim for a cervical spine disability, the Veteran has reported that while going through an obstacle course during basic training, in the process of coming down a wall, another soldier above him who weighed over 300 pounds lost his grip and landed on him, injuring his neck and his back.  See May 2012 Travel Board hearing.  

The Veteran's service treatment records include an August 1972 pre-enlistment report of medical examination that found the neck and spine were normal on clinical evaluation.  On report of medical history, the complained of having or having had recurrent back pain as a result of a car accident two months earlier.  On January 1973 medical board report of medical examination, the spine was normal on clinical evaluation.  On medical board report of medical history, the Veteran denied having or having had recurrent back pain.  

The evidence of record reflects a current diagnosis of status post lumbar laminectomy with discectomy L3-L4, L4-L5 (in January 2005).  What remains to be established is whether his lumbar spine disability is related to service.  

In this case, there is no evidence that a lumbar spine disability was manifested in service or in the initial year following the Veteran's discharge from active duty.  Post-service evidence shows the first mention of a lumbar spine disability in October 2003.  See October 2003 KC Pain Centers treatment record (noting the Veteran was previously seen for back pain since a motor vehicle accident six to seven years ago, but it was mild and gradually worsened with time).  As such, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted is not warranted.  

In addition, there is no competent evidence in the record to suggest that this disability may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's lumbar spine disability was related to his military service, to include the reported accident during basic training, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current lumbar spine disability is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  The only competent medical evidence of record that directly addressed the etiology of the Veteran's lumbar spine disability was that of the December 2013 VA examination opinion which was adverse.  This adverse opinion, together with the earliest post-service evidence regarding the lumbar spine referencing the onset of his pain was since a motor vehicle accident six to seven years prior (i.e., 1996-1997, 23 to 24 years after discharge from active service), leaves the evidence against the claim.    

Thus, the weight of the competent medical evidence demonstrates that the Veteran's lumbar spine disability began many years after his active service, and was not caused by any incident of service.  Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbar spine disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


